DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 2/26/21 has been considered by the examiner.
Claim Objections
 	Claims 2-3 are objected to because of the following informalities:  in claim 2, lines 5-6, “to converts” should be ‘to convert’.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 9 is rejected under 35 U.S.C. 102a1 as being anticipated by Eaves (US 2013/0103220).
 	With respect to claim 9, Eaves discloses a non-transitory storage medium storing thereon a condition monitoring program (paragraph 54) executed by a processor (Fig. 2 5) of a condition monitoring system comprising a power generator (Fig. 1 1), a condition monitoring apparatus (Fig. 1 7) that executes a condition monitoring operation of monitoring a condition of a target based on a power generated by the power generator, the condition monitoring program causing the processor to execute: measuring (Fig. 2 24) a voltage value (Fig. 1 Voltage+,Voltage-) of the power generated by the power generator; storing, in a data memory, a past voltage value (Fig. 4 voltage stored at beginning of SAMPLE PERIOD B) that has been measured; calculating a difference (Fig. 4 ΔV during B) between the current voltage value (Fig. 4 voltage at end of SAMPLE PERIOD B) that has been measured and at least one past voltage value stored in the data memory; determining an issue period (Fig. 4 TRANSFER PERIOD C) indicating a period of time until a trigger signal (Fig. 2 Switch) is issued based on (Fig. 4 based on ΔV, switch S1 triggered ON and enters TRANSFER PERIOD or switch S1 remains off without transfer period) the calculated difference; and issuing the trigger signal (Fig. 2 Switch) to the condition monitoring apparatus (Fig. 1 7) based on the issue period.
Allowable Subject Matter
 	Claims 1 and 4-8 are allowed while claims 2-3 are objected to for the reasons stated above, but would be allowable if the claim objections were overcome. The following is a statement of reasons for the indication of allowable subject matter:  It was known to initiate a wake-up trigger signal at a high voltage level followed by a sleep state after detecting a low voltage level, but the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a calculation circuit configured to calculate a difference between a current voltage value measured by the voltage measuring circuit and at least one past voltage value stored in the data memory; and a controller configured to determine an issue period indicating a period of time until a trigger signal is issued based on the difference calculated by the calculation circuit, and issues the trigger signal to the condition monitoring apparatus based on the issue period, wherein the condition monitoring apparatus wakes up from a sleep status upon receiving the trigger signal, and returns to the sleep status after executing the condition monitoring operation.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Babakhani (US 2021/0356417), Park (US 2020/0374604) and Jayakumar (US 2017/0343987) disclose alternating sleep and wake states.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839